Case 1:20-cv-01580-RCL Document 23 Filed 06/19/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,

Plaintiff,
v. Case No. 20-cv-1580 (RCL)
JOHN R. BOLTON,

Defendant.

 

 

PROPOSED] ORDER
ia

Upon consideration of the Motion for Leave to File Brief of the Reporters Committee for
Freedom of the Press, the Association of American Publishers, Inc., Dow Jones & Company,
Inc., The New York Times Company, and The Washington Post as Amici Curiae Supporting
Defendant’s Opposition to Plaintiff's Emergency Application for a Temporary Restraining Order
and Motion for Preliminary Injunction, it is hereby

ORDERED that the Motion is granted, and further

ORDERED that the brief of the Reporters Committee for Freedom of the Press, the
Association of American Publishers, Inc., Dow Jones & Company, Inc., The New York Times
Company, and The Washington Post as Amici Curiae Supporting Defendant’s Opposition to
Plaintiff's Emergency Application for a Temporary Restraining Order and Motion for

Preliminary Injunction is hereby deemed filed in the above-captioned action.

Jutrte

Waa: “4/4. C.
A-4. 089.
